Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                                   Detailed Action
                                                 112 F Invocation
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: image acquisition unit; image generator configured; feature extractor configured; identifier learning unit; identifier verifier configured; image device configured  in claims 1, 2, 11 and 14-17.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) 


Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2, 5, 16 and 17 is/are rejected under 35 U.S.C. 102(a)(2)as being anticipated by Almogy 20190152634.

     With respect to claim 1, Almogy teaches  an image generation device 100 comprising: an image acquisition unit, see para. 163 via IR sensor/camera (see para. 560) with  machine learning; and an image generator configured to generate training images (see para. 564).  Paragraph 443 uses multiple images of products taken over  their lifecycle to learn the color variations, texture and blemish counts. This information is used in the training of images.  See also para. 453-457, regarding the detection of rottenness using training images.  Almogy teaches a first image that depicts a first defect of a first product such as bruises or blemishes or an item of fruit.  Almogy teaches the training image, using machine learning, see para. 443,  is an image read by  
     With respect to claim 2, Almogy teaches a feature extractor (imager described at para. 562) and learning  model, see para. 563 to image a second product (product that is of a different type, such as an orange as the first image and a tomato as a second product) and extracting feature data from the second image, wherein the second product (such as a tomato, para. 562) is the same type of product (fruit) as a product that is to be inspected (apple, tomatoes, pears, see para. 565), wherein the feature data(fruit in the earlier stage of its life cycle) indicates a feature of a second image not depicted as a defect (i.e. when it is ripe) and  the image generator generates the training image (see paras. 563-564) based on the feature data in addition to the first image.

     With respect to claim 5, Almogy teaches wherein the feature extractor extracts a background data (conveyor taught at para. 595 and 598), which image the fruit on a tray (para. 102) or conveyor  (para. 103) or while free falling to  a cushioned platform also serving as a background). Almogy teaches  imaging both first and second products and their respective backgrounds which may include the  trays or conveyors upon which the products are conveyed.   The imager  (para. 163 and para. 185) combines the images 

     With respect to claims 16 and 17,  Almogy teaches an appearance inspection device  via IR sensors/cameras in combination with machine learning as set forth in paragraph 560, comprising: an imaging device, described at para. 63 configured to image products to be inspected (see paragraphs 433-435); and an identifier (quality of grouping, see para. 443) which groups of the results of the trained images. See also paragraphs 564-565, which identify  the different category of defects or specific classes of defects).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

   Claims 3, 11 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Almogy.

     With respect to claim 3,  Almogy teaches wherein the feature extractor extracts a value (hue, saturation, or brightness) as a feature value, the value relates to hue (see paras. 440 and 571) of each pixel regarding the second product.

    The claim suggests taking an image of a non-defective product and  replacing a defective product in the same defect region, with  the pixel value of the non-defective product. 
     The claim describes basic color correction or techniques that would have been recognized by those of ordinary skill in the art. 
      Hence, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to mask defective pixels with neighboring pixels or pixels taken from other sample sources for the purpose of representing images as being corrected or enhanced. 

     With respect to claim 11, Almogy teaches  all of the subject matter upon which the claims depend except a third image depicting a third image. The claimed limitation is at least contemplated by  Almogy  wherein bruises, blemishes, and rotten spots, see para. 454-455, are imaged. Almogy teaches obtaining training images (para. 564) which include multiple images for multiple defects found of the fruit. 
     Since Almogy teaches generation of multiple images for generation of training images for detecting different classes of defects of the fruit, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention to take at least three  or more pictures for serving as training samples for training a model to detect defects in fruit/vegetable products. 



             Claims Objected As Containing Allowable Subject Matter

     Claims 4,  6-10, 12,  14 and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEROME GRANT II whose telephone number is (571)272-7463.  The examiner can normally be reached on M-F 9:00 a.m. - 5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nay Maung can be reached on 571-272-7882.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JEROME GRANT II/Primary Examiner, Art Unit 2664